Citation Nr: 0903441	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-39 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
gunshot wound to the left foot, currently rated as 20 percent 
disabling.

2. Entitlement to service connection for residuals of a 
fracture of the left fibula, claimed as a left leg condition, 
with post-traumatic arthritis and loss of motion of the left 
ankle, to include as secondary to a service-connected left 
foot disability.


REPRESENTATION

Appellant represented by:	Paul H. Benoist, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2008).

The veteran had active military service from April 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in New 
Orleans, Louisiana.

In May 2004, the veteran filed a claim for an increased 
rating of his service-connected residuals of a gunshot wound 
of the left foot.  He also filed a claim for service 
connection for a left lower leg condition and a left knee 
condition as secondary to his service-connected left foot 
disability.  In an October 2004 rating decision, the RO (1) 
denied secondary service connection for a fractured tibia, 
claimed as a left leg condition, with post-traumatic 
arthritis; (2) denied secondary service connection for a left 
knee disability; and (3) continued a 10 percent disability 
rating for the service-connected left foot disability.  The 
RO issued notice of the decision on October 20, 2004.  That 
same day, the RO received correspondence from the veteran's 
attorney along with a consent form.  The RO construed this 
document as a new increased rating claim and a request to 
reopen the service connection claim.  See April 2005 Rating 
Decision; November 2004 VCAA Letter.  However, it does not 
appear that the attorney intended to file new claims, and the 
RO in its April 2005 decision did not analyze the left lower 
leg claim as one requiring new and material evidence.  
Therefore, the Board does not construe it as such.  In any 
event, the RO's April 2005 decision again (1) denied 
secondary service connection for a fractured tibia, claimed 
as a left leg condition, with post-traumatic arthritis; (2) 
denied secondary service connection for a left knee 
disability; and (3) continued the 10 percent disability 
rating for the left foot disability.  The RO issued notice of 
the decision in May 2005, and the veteran timely filed a 
Notice of Disagreement (NOD) that same month.  The RO 
provided a Statement of the Case (SOC) and the veteran timely 
filed a substantive appeal in October 2006.   

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2008.  A copy of 
the transcript of that hearing is of record.

On appeal in March 2008, the Board remanded the case for 
additional development, to include providing a VA examination 
to determine the nature and etiology of the residuals of a 
fracture of the left tibia and any left knee injury, as well 
as the current severity of the veteran's service-connected 
left foot injury. 

Subsequently, in an August 2008 rating decision, the RO 
granted secondary service connection for degenerative joint 
disease, left knee.  Since the veteran did not appeal the 
rating or effective date assigned, an issue relating to a 
left knee disability is no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The RO also increased the disability rating for the veteran's 
service-connected left foot injury from 10 to 20 percent, 
effective May 23, 2004 (the date his claim was received).  As 
the veteran has not been granted the maximum benefit allowed, 
he is presumed to be seeking a higher rating and the claim is 
still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thereafter, the RO provided a SSOC in August 2008. 

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the March 2008 
Remand Order, and that neither the veteran, nor his 
representative, has contended otherwise.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

The Board notes that in a February 1999 statement, the 
veteran appeared to raise a claim of service connection for a 
kidney condition as secondary to service-connected 
meningitis.  This issue is not developed for appellate 
consideration and is referred to the RO for appropriate 
action.   

In addition to secondary service connection, the veteran is 
also claiming direct service connection for a left lower leg 
disability, to include residuals of a left fibula fracture 
and loss of range of motion of the left ankle.  The Board 
notes that during a June 2008 VA examination, the veteran 
complained of left ankle pain and alleged that he had injured 
his left ankle during a training exercise that took place 
after the incident that resulted in the gunshot wound to his 
left foot.  The Board notes separate theories in support of a 
claim for benefits for a particular disability does not 
equate to separate claims for benefits for that disability.  
Although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  See Robinson v. 
Mansfield, 21 Vet. App. 545, 550-51 (2008).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2. There is no medical evidence of a left lower leg 
disability, to include a fracture of the fibula and arthritis 
of the left ankle, during service or for many years 
thereafter; and the preponderance of the evidence is against 
a nexus between any incident of service and a left lower leg 
or left ankle disability.

3. There is no medical evidence that shows that the veteran's 
service-connected left foot disability caused or aggravated 
his left lower leg or left ankle disability; the only 
competent opinion that addresses such a causal relationship 
weighs against the claim.

4. The veteran  sustained a self inflicted gunshot wound of 
the left foot during service, which resulted in a fracture of 
the base of the 3rd toe and some slight residual contracture 
of the tendon of the same digit; the preponderance of the 
evidence is against a finding of any underlying muscle 
injury; the service-connected left foot disability is 
currently manifested by callosities in the dorsum of the 
third and fourth toes and degenerative joint disease and 
flexion deformity of the left third MTP joint, which causes 
some gait disturbance; the overall degree of functional 
impairment is moderately severe; the veteran's left foot 
disability is not productive of severe functional impairment.


CONCLUSIONS OF LAW

1. A left lower leg and left ankle disability was not 
incurred or aggravated during active service, nor may 
arthritis of the left ankle be presumed to have been incurred 
therein; the veteran's left lower leg and left ankle 
disability is not proximately due to or the result of a 
service connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).
	
2. The criteria for a rating in excess of 20 percent for a 
left foot disability have not been met.  38 U.S.C.A §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.1-4.16, 4.40, 4.45, 4.71a, Diagnostic 
Code 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June, 
September, and November 2004 letters sent to the veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Further, as recently held by the Court in Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), in terms of an increased 
rating claim, VCAA duties require: (1) that VA inform the 
claimant that to substantiate an increased rating claim, he 
must provide (or ask the Secretary to obtain) medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that the worsening has had on 
the claimant's employment and daily life; (2) that VA will 
determine a disability rating by applying relevant Diagnostic 
Codes, which typically range from zero percent to 100 
percent, based on the nature of the symptoms of the 
disability, severity, duration, and impact upon employment 
and daily life; and (3) that VA apprise the claimant of the 
types of medical and lay evidence that he may offer (or ask 
the Secretary to obtain) to support an increased rating 
claim, such as, competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id.  
In addition, the Vazquez Court noted that if the Diagnostic 
Code under which the claimant had been rated contains 
criteria for a higher disability rating that he could not 
satisfy by demonstrating merely a noticeable worsening and 
accompanying impact on employment and daily life, but could 
only demonstrate such worsening by providing certain test 
results or specific measurements, VA must provide at least 
general notice of this requirement.  Id.

The June, September, and November 2004 letters from the RO 
satisfy most of these mandates.  The June 2004 letter 
informed the veteran about the type of evidence needed to 
support his secondary service connection claim, namely, proof 
of: (a) an injury in military service or disease that began 
in or was made worse during military service, or an event in 
service causing injury or disease; (b) a current physical or 
mental disability; and (c) a relationship between the current 
disability and an injury, disease or event in service, or 
proof that a service connected disability caused or 
aggravated a non-service connected disorder.  The June, 
September, and November 2004 letters apprised the veteran 
that to establish entitlement to an increased rating for the 
left foot disability, he must offer proof that his service-
connected disability had worsened.  These letters clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  They made clear that although VA could assist 
the veteran in obtaining these records, he carried the 
ultimate burden of ensuring that VA received all such 
records.  The letters additionally apprised the veteran that 
VA would schedule a medical examination or obtain a medical 
opinion for him if the RO determined such to be necessary to 
make a decision on the claims.  Although not required to do 
so, the RO also specifically asked the veteran to provide VA 
with any other supporting evidence or information in his 
possession.  See 73 Fed. Reg. 23353, 23354 (Apr. 30, 2008) 
(providing that for "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R.
§ 3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim).  The Board thus finds that the 
veteran was effectively informed of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, a June 2008 letter 
provided notice regarding how a disability rating is 
established.  However, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date.  
In addition, none of the VCAA letters apprised the veteran of 
the type of evidence required to substantiate a direct 
service connection claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  Where 
such an error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial. The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at 891 ("this opinion does not 
. . . change the rule that reversal requires the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Mayfield, supra; accord Sanders, supra. "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'" see Mayfield, 
supra, at 121, and non- prejudicial error may be proven by a 
showing that "the purpose of [VCAA] notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the [defective] notice what was needed, or (3) that a benefit 
could not have been awarded as a matter of law."  Sanders, 
supra, at 889; accord Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  
Accordingly, "there could be no prejudice if the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.

With respect to the Dingess requirements noted above, in view 
of the instant Board decision, which denies both claims on 
appeal, no ratings or effective dates will be assigned and 
any questions as to such assignments are rendered moot.  

Turning to the deficient VCAA notice relating to the elements 
of a direct service connection claim, the Board finds that 
any presumed prejudice has been rebutted.  In particular, the 
veteran has demonstrated actual knowledge of the type of 
evidence needed to substantiate a direct service connection 
claim.  Dalton, 21 Vet. App. at 30; Veteran's August 2006 
Letter ("gun shot this left foot and ankle"); Veteran's May 
2006 Letter ("I [was] wound[ed] in action"); Veteran's 
August 2004 Letter ("with my ankle bone I am taking 
treatment").  Furthermore, the Board notes that the veteran 
is service-connected for no less than five medical 
conditions.  As such, any presumed prejudice has been 
rebutted.

In this case, the Board finds that the VCAA letter of record 
does not contain the level of specificity set forth in 
Vazquez-Flores.  The presumed error raised by such defect, 
however, is rebutted because of evidence of actual knowledge 
on the part of the veteran, and other documentation in the 
claims file reflecting such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

The Board first notes that the diagnostic code under which 
the veteran is rated is simply based on whether the 
disability is moderate, moderately severe, or severe.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5284.  The Board, therefore, 
finds that this rating code would be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life; thus, the second 
element listed above is not applicable to this case.  
Further, the Board notes that the June 2008 letter listed 
types of evidence that veteran should tell VA about or give 
to VA that may affect how VA assigned the disability 
evaluation, including information about on-going treatment 
records; recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how the condition affects the ability 
to work; and statements discussing the disability symptoms 
from people who have witnessed how they affect the veteran.  
The Board notes that the veteran is retired.  In addition, in 
statements and his testimony before the Board, the veteran 
and his representative discussed how the foot disability 
affects his daily life.  See October 2006 Form 9 (where 
veteran claims that his left foot disability is "more than 
moderately severe"); January 2008 Hearing Transcript (where 
veteran testified that he limps and has trouble walking due 
to the pain and swelling in his foot).  Significantly, the 
Court noted in Vazquez-Flores that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.  See 
Vazquez, supra, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  Based on the June 2008 letter and the 
demonstration of actual knowledge, the Board finds that first 
and fourth requirements of Vazquez-Flores are substantially 
satisfied.

In addition, the June 2008 letter informed the veteran that 
when a disability is service connected a disability rating is 
assigned and that, depending on the disability involved, VA 
assigns a rating from 0 to 100 percent, and that VA uses a 
schedule for evaluating disabilities.  The Board, therefore, 
finds that the third element is satisfied.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did not provide Dingess notice to the veteran prior to the 
April 2005 RO decision that is the subject of this appeal.  
However, the RO cured this timing defect by providing 
complete VCAA notice together with readjudication of the 
claim, as demonstrated by the August 2008 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.

While the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a VA examination in June 2008, which was thorough in 
nature and adequate for the purposes of deciding these 
claims.  The Board finds that since the medical evidence of 
record is sufficient to address the question of whether a 
rating in excess of 20 percent is warranted for the veteran's 
left foot disability, VA has no further duty to provide an 
examination or opinion.  See 38 C.F.R. §§ 3.326, 3.327.  As 
to the claim for service connection, with the only competent 
opinion addressing the contended causal link between the 
claimed disability and the veteran's service-connected 
residuals of a gunshot wound of the left foot weighing 
against the claim, which was thorough in nature, there is no 
duty to provide another examination or medical opinion with 
respect to the secondary service connection aspect of the 
claim.  38 C.F.R. § 3.310.  As to the allegation of service 
connection on a direct incurrence basis, with no medical 
evidence of a left lower leg or left ankle disability during 
service or for decades thereafter, the normal examination at 
the time of the veteran's discharge from service, and with 
the only competent opinion addressing the question of a link 
between another claimed in-service injury (not shown by the 
service treatment records) being contradictory in nature, 
there is no duty to provide an examination or medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Laws and Regulations

a. Service Connection Claim - Left Lower Leg

Direct Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease  
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d). 

Presumptive Service Connection 

Some diseases that become manifest after service "will be 
considered to have been incurred in or aggravated by service 
. . . even though there is no evidence of such disease during 
the period of service," as long as these diseases become 
manifest to a compensable degree within the applicable 
regulatory time periods.  38 C.F.R. 
§ 3.307(a); see 38 C.F.R. § 3.309.  With respect to certain 
chronic diseases, to include arthritis, such a disease "must 
have become manifest to a degree of 10 percent or more within 
1 year . . . from the date of separation from service. . . ."  
38 C.F.R. § 3.307(a)(3).  Only those diseases enumerated in 
38 C.F.R. § 3.309(a) qualify as "chronic" for the purposes of 
the regulation, and those include arthritis , among others.  
38 C.F.R. §§ 3.307(a), 3.309(a).  Additionally, the veteran 
must have served 90 days or more during a war period or after 
December 31, 1946.  38 C.F.R. § 3.307(a)(1).

Secondary Service Connection

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the aggravation 
of a non-service-connected [secondary] condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a)").  If a veteran succeeds in establishing 
service connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310(a).

b. Increased Rating - Left Foot

Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

Under 38 C.F.R. § 4.71a, DC 5284, where there is a moderately 
severe foot injury, a 20 percent rating is for assignment.  
Where the foot injury is severe, a 30 percent rating is for 
assignment.  Id.  The note following this DC indicates that 
where there is actual loss of use of the foot, a 40 percent 
rating is assignable.  See 38 C.F.R. 
§ 4.71a, DC 5167.

As explained below, the gunshot wound of the left foot that 
the veteran sustained during service resulted in fracture of 
the base of the 3rd toe and some slight residual contracture 
of the tendon of the same digit; it did not involve muscle 
injury.  Accordingly, the criteria for rating muscle damage 
found in 38 C.F.R. §§ 4.56 and 4.73 are not applicable. 

DeLuca Factors 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements"), 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  The Board observes that 38 
C.F.R. § 4.40 does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Increased Disability Ratings

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

The Court held in Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007), that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The Court 
recognized that if VA's adjudication of an increased rating 
claim is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart, supra.  

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


III. Analysis

a. Factual Background

The service treatment and X-ray records and a report of the 
first post-service VA examination performed in March 1950 
show that the veteran sustained a gunshot wound of the left 
foot.  The point of entrance of the perforating wound was the 
dorsal surface, base of the proximal phalanges, 3rd toe and 
the point of exit was on the plantar surface, just distal to 
the base of the 3rd toe with trauma to the distal cutaneous 
nerve.  The injury resulted in a fracture of the base of the 
3rd toe and some slight residual contracture of the tendon of 
the same digit; there is no indication of underlying muscle 
injury.  This injury was accidently self inflicted while the 
veteran was cleaning his rifle; he was on active duty in 
Italy during World War II at that time.  

In a February1947 rating decision, the veteran was service 
connected for residuals of a gunshot wound to the left foot 
and assigned a 10 percent disability rating, effective 
January 31, 1946.  This rating was continued numerous times 
until August 2008, when the RO increased the rating to 20 
percent, effective May 23, 2004.

A July 2004 treatment note from D.B.M. (initials used to 
protect privacy), M.D.,  indicates that the veteran 
complained of left leg swelling.  He indicated that he hurt 
his left ankle in the Army.  An X-ray of the left ankle was 
within normal limits.  An X-ray of the left tibia/fibula 
revealed an "old fracture with [illegible] lower fibula 
extending over to tibia."  The impression was post-traumatic 
arthritis.  There is no indication that the doctor reviewed 
the claims file.

A July 2004 Form 21-4138 signed by Dr. D.B.M. reiterates the 
findings contained in the July 2004 treatment note.  On this 
form, the doctor indicated that the veteran complained of 
pain in his left lower leg that increased with age.  

A November 2004 treatment note from D.B.M. indicates that the 
veteran complained of pain in his left foot and ankle.  The 
doctor noted the presence of 1+ edema.  The impression was 
post-traumatic arthritis.

The veteran underwent a June 2008 VA examination.  He 
complained of pain and swelling in the left foot and ankle, 
as well as stiffness in the ankle.  He described the pain as 
mild to moderate.  He treats the pain with warm compresses, 
warm foot soaks, and pain medication.  The veteran indicated 
that he accidentally shot his left foot during service.  He 
stated that the bullet glanced off the lateral aspect of the 
left lower leg above the ankle, entered the dorsum of the 
left foot at the third toe, and exited the plantar surface of 
the foot.  The veteran reported that he was hospitalized for 
two months and then returned to duty.  He indicated that he 
injured his left ankle a second time during a training 
exercise that took place after the gunshot incident.  He 
stated that his foot and ankle were splinted for 4-5 weeks.  
The veteran indicated that he had retired from logging when 
he was 70 years old.  He was able to stand for 15-30 minutes.  
He could walk more than 1/4 mile but less than one mile.  The 
veteran reported pain in the 3rd and 4th MTP joints and 
lateral aspect while standing, walking, and at rest.  He 
reported swelling in the lateral aspect and dorsum of the 
foot while standing and walking, and fatigability while 
standing and walking.  The veteran indicated that his entire 
left foot hurts after standing more than 20 minutes.  He 
reported flare-ups lasting up to a day 1-3 times per week.  
The flare-ups result in increased pain and swelling, 
decreased tolerance for weight bearing activities, and left 
ankle dorsiflexion to zero degrees.

Upon examination of the feet, the examiner noted evidence of 
abnormal weight bearing.  There were callosities in the 
dorsum of the third and fourth toes.  The medial aspect of 
the heel of the veteran's shoe was worn.  There was flexion 
deformity at 30 degrees at the left third MTP joint.  There 
was no heat, redness, stiffness, or instability.  The 
examiner found no objective evidence of painful motion.  
There was tenderness over the 3rd and 4th MTP joint.  The 
examiner described the veteran's gait as "slight limp left 
foot, and left foot with slight lateral deviation."  X-rays 
of the left foot revealed no evidence of acute fracture or 
dislocation.  There was joint space narrowing with bony spur 
formation and cystic bone erosions in the interphalangeal 
joints and fourth metatarsophalangeal joint.  Early narrowing 
was also observed in the first metatarsophalangeal joint and 
intertarsal joints.  The impression was degenerative joint 
disease.

Upon examination of the ankle, there was no instability, 
weakness, inflammation, or effusion.  Flexion was to 110 
degrees with pain at 90 degrees.  Extension was to 110 
degrees without pain.  Dorsiflexion was to 10 degrees with 
pain.  Plantar flexion was to 30 degrees without pain.  X-
rays of the left ankle revealed no evidence of acute fracture 
or dislocation.  Joint spaces were intact.  X-rays of the 
left tibia and fibula revealed an old left fracture of the 
distal fibula with residual deformity.  Dense dystrophic 
calcifications were seen in the distal interosseous ligament.  
The impression was old fracture of the distal fibula.

The diagnoses included (1) degenerative joint disease of the 
left foot and flexion deformity of the left 3rd MTP as 
residual to gunshot wound to left foot, and (2) post-
traumatic arthritis of the left distal fibula and loss of 
range of motion of the left ankle, status post displaced 
fracture of the distal left fibula.  The examiner noted that 
there was no evidence of a current or past left tibia 
fracture, nor was there any evidenced of residual muscle 
injury related to the gunshot wound.  The examiner determined 
that these problems had no effect on activities of daily 
living; a mild effect on shopping and traveling; a moderate 
effect on chores, exercise and recreation; and a severe 
effect on sports.  

The examiner reviewed the claims file and opined that the 
post-traumatic arthritis of the left distal fibula and loss 
of range of motion of the left ankle are "less likely as not 
(less than 50/50 probability)" caused by or related to 
residuals of the gunshot wound.  He explained:

Per review of X-rays veteran at some point had 
sustained a displaced fracture of the left distal 
fibula.  This examiner finds it unlikely that such 
a fracture would result from a 'glancing' bullet, 
this examiner also feels it unlikely that such a 
displaced fracture would not have gone unnoticed 
and undocumented during treatment of initial 
gunshot wound to left foot - gunshot care and 
treatment were fairly well documented in the C-
file.

However, the examiner determined that post-traumatic 
arthritis of the left distal fibula and loss of range of 
motion in the left ankle are "at least as likely as not 
(50/50 probability) caused by or a result of" the veteran's 
service.  The examiner acknowledged that he could not find 
any evidence of the alleged second injury in the claims file, 
but stated "that it is not in evidence in the C-file does 
not necessarily mean it did not occur."   

During the January 2008 hearing, the veteran testified that 
he sustained a gunshot wound to the left foot during a 
training exercise.  Specifically, he stated that the bullet 
hit his ankle.  He further testified that Dr. D.W.M. related 
his gunshot wound to the problems with his left fibula, 
tibia, and ankle.  The veteran, through his attorney, 
indicated that his left foot disability warrants a 30 percent 
disability rating.

b. Discussion

Left Lower Leg

The Board determines that the evidence preponderates against 
the veteran's claim for service connection for a left lower 
leg condition on a direct incurrence basis.  Specifically, 
although the veteran currently has diagnoses of an old 
fractured fibula with post-traumatic arthritis of the left 
ankle, the service treatment records are negative of any 
complaints, diagnosis or treatment for a left fibula fracture 
or a left ankle disability.  His service exit examination 
contained normal clinical evaluations of the feet and lower 
extremities.  The June 2008 examiner ruled out any 
relationship between the veteran's left lower leg disability 
and his in-service gunshot wound of the left foot.  It is 
pertinent to not that the gunshot wound was quite localized; 
it only involved the 3rd toe and currently it is apparent 
that the foot disability is essentially confined to the 3rd 
and 4th toes.  

In addition to the fact that the service treatment records 
are completely negative for any findings relating to an 
injury or disability of the left lower leg or ankle, the 
veteran's separation examination not only failed to show a 
left lower leg or left ankle disability on physical 
examination; the report of medical history obtained at that 
time was negative for any relevant complaint or history of an 
injury to the left lower extremity aside from the service-
connected foot (3rd and 4th toe) disability.  The physician 
who performed the June 2008 examination recorded that it is 
"at least as likely as not" that the veteran's left lower 
leg and left ankle disability was caused by or a result of a 
second incident of service.  However the rationale provided-
the fact that there is no evidence in the file of the claimed 
second injury involving the left ankle "does not necessarily 
mean it did not occur"- does not support the conclusion.  
Thus, this opinion is of minimal probative value.  Given the 
fact that the service treatment records, to include the 
report of a separation examination, are negative for any 
pertinent findings and that the left lower leg and left ankle 
disability is not apparent in the medical record until 
decades post-service, the Board finds that the preponderance 
of the evidence is against a nexus between the veteran's 
service and his left lower leg and ankle disability.  There 
is also no medical or X-ray evidence of arthritis within one 
year of service and it is not contended otherwise.  Thus, 
service connection for a left lower leg and ankle disability, 
to include post-traumatic arthritis of the left ankle, is not 
warranted on a direct incurrence or presumptive basis.  38 
U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

Turning next to the question of secondary service connection, 
the Board determines that the evidence also preponderates 
against the veteran's claim that his left lower leg and ankle 
condition is causally linked to his service-connected left 
foot injury.  While the veteran currently has a diagnosis of 
post traumatic arthritis of the distal left fibula (ankle), 
there is no medical evidence that shows that his service-
connected left foot disability caused or aggravated the left 
lower leg and ankle condition.  Although the veteran 
testified that Dr. D.M.W. linked his service-connected left 
foot injury to his left lower leg condition, to include post 
traumatic arthritis of the left distal fibula (ankle), the 
connection between a layman's account of what a physician 
purportedly said, when filtered through a "layman's 
sensibilities" is attenuated and inherently unreliable.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Dean v. Brown, 
8 Vet. App. 449 (1995).  Moreover, treatment records 
submitted by this physician do not support such a nexus.  The 
June 2008 VA physician who examined the veteran determined 
that the left lower leg condition was not secondary to 
residuals of the gunshot wound of the left foot.  This 
opinion was based upon an examination of the veteran, to 
include obtaining a medical history, and a review of the 
claims file.  In view of the foregoing, to include this 
latter competent medical opinion, and the fact that no other 
competent medical opinion of record contradicts this finding, 
the Board must deny the claim for secondary service 
connection.

The Board acknowledges the veteran's opinion concerning the 
etiology of his left lower leg and ankle condition, to 
include a causal or proximate link to his left foot 
disability.  As a layperson, however, he is not competent to 
provide a medical opinion about causation.  Epps v. Brown, 9 
Vet. App. 341, 344 (1996); Espititu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); accord Barr, 21 Vet. App. at 307 (noting 
that "[s]ignificant in our case law is that lay persons are 
not competent to opine as to medical etiology or render 
medical opinions").  That is, while the veteran is certainly 
competent to describe symptoms that he has experienced, 
without an indication in the record that he has had the 
relevant medical training, he is not competent to provide an 
opinion on the alleged nexus to either service or to his 
service-connected left foot disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr, 21 
Vet. App. at 307 (noting that "[l]ay testimony is competent . 
. . to establish the presence of observable symptomatology").  

Increased Rating - Left Foot

The Board finds that a rating in excess of 20 percent is not 
warranted.  During the June 2008 VA examination, there were 
callosities in the dorsum of the third and fourth toes.  The 
medial aspect of the heel of the veteran's shoe was worn, and 
he walked with a limp.  There was flexion deformity at 30 
degrees at the left third MTP joint.  There was no heat, 
redness, stiffness, or instability.  There was tenderness 
over the 3rd and 4th MTP joint.  In his Board testimony, the 
veteran testified as to foot pain and swelling.  After review 
of all the relevant evidence of record, the Board finds that 
the veteran's service-connected left foot disability, which 
essentially involves two toes, is productive of no more than 
moderately severe functional impairment.  The Board has 
considered whether other rating codes would provide the 
veteran with a higher rating or are applicable, but was 
unable to find a diagnostic code that would provide the 
veteran with a higher or separate rating.  As noted above, a 
review of the service treatment records and the first post-
service VA examination reveals no injury involving underling 
muscle of the left foot.  Accordingly, the criteria for 
rating muscle injuries found in 38 C.F.R. §§ 4.56 and 4.73 
are not applicable.

In this case, the rating criteria that the veteran is 
currently rated under, found in Diagnostic Code 5284, do not 
provide for an evaluation directly based on limitation of 
motion of a toe.  The Board can find no basis under the 
considerations outlined in DeLuca to grant a higher rating.  
See also 38 C.F.R. §§ 4.40, 4.45.  It is also pertinent to 
point out that the current 20 percent rating takes into 
account significant foot impairment; there is no medical 
evidence to show that pain, fatigue, weakness or any other 
symptom causes additional functional impairment consistent 
with overall severe (versus moderately severe) disability.

In view of the foregoing, the Board finds that the veteran's 
service-connected left foot disability is manifested by gait 
disturbance and a limp due to callosities in the dorsum of 
the third and fourth toes, and degenerative joint disease and 
flexion deformity of the left third MTP joint, which is 
consistent with a moderately severe disability or the current 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
The veteran's left foot disability is not productive of more 
than overall moderately severe functional impairment.

Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule  
standards."  38 C.F.R. § 3.321(b)(1) (2005).  The VA examiner 
noted that the veteran's left foot disability does not affect 
employment because the veteran is retired due to his advanced 
age.  There has been no showing by the veteran that his 
service-connected left foot disability has necessitated 
frequent hospitalizations beyond that contemplated by the 
rating schedule.  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
rating for his left foot disability pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  










ORDER

Service connection for residuals of a fracture of the left 
fibula, claimed as a left leg condition, with post-traumatic 
arthritis and loss of motion of the left ankle, is denied. 

A schedular rating in excess of 20 percent for residuals of a 
gunshot wound to the left foot is denied.



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


